Césese HATEHO0944DSRU DeecHBEeRIdd! cB e4/ 06/206t9 8 Page dipfA:uo

-
an

des ey

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

 

 

UNITED STATES OF AMERICA, ) INDICTMENT
) ° 1 9
Plaintiff, ) 1 . ] 6 C R 4
) i
v. ) CASE NO. JUDGE NUGENT
) Title 18, Sections 1344 and 2,
CLINTON GAYNOR, ) United States Code
MICHAEL BAKER, and )
ASIA LOVELESS, )
)
Defendants. )
GENERAL ALLEGATIONS
l. That at all times material to this Indictment, Huntington National Bank, U.S.

Bank, First Merit Bank and Citizen’s Bank were each financial institutions as defined in Title 18,
United States Code, Section 20, the deposits of which were insured by the Federal Deposit
Insurance Corporation (FDIC).

2 Between on or about February 17, 2015, and on or about August 12, 2015,
defendants CLINTON GAYNOR, MICHAEL BAKER, ASIA LOVELESS and others acting
under their direction, knowingly devised and executed a scheme and attifice to defraud said
financial institutions by depositing, and causing to be deposited, fraudulently altered U.S. Postal
Money Orders into existing and newly opened bank accounts by individuals GAYNOR,

BAKER, LOVELESS, and others recruited in the Northern District of Ohio.
Césese HALTEOO0944SGU DeesHMBEeRIdd! cBE4/ 06/306#9 8 Paggeipfa:sSo

3 It was part of the scheme and artifice that GAYNOR, BAKER and LOVELESS
purchased, or caused the purchase of, US. Postal Money Orders with face values of $1.00 and
$2.00 each, at various U.S. Post Office locations in the Northern District of Ohio and elsewhere.
GAYNOR, BAKER and LOVELESS fraudulently altered and caused the U.S. Postal Money
Orders to be altered, to reflect face values of $1,000 each.

4, It was further part of the scheme and artifice that by means of ATM transactions,
GAYNOR, BAKER and LOVELESS deposited and caused others to deposit the fraudulently
altered U.S. Postal Money Orders into the existing or newly opened bank accounts maintained by
the recruited individuals.

5. It was further part of the scheme and artifice that after the fraudulently altered
U.S. Postal Money Orders were deposited into accounts at Huntington National Bank, U.S.
Bank, Citizen’s Bank and First Merit Bank, GAYNOR, BAKER and LOVELESS withdrew
funds, and caused others to withdraw funds, from the financial institutions via ATM transactions,
and in-bank counter withdrawals, and merchant transactions/purchases with funds constituting
the proceeds of the fraudulently altered U.S.Postal Money Orders.

6, It was further part of the scheme and artifice that GAYNOR, BAKER and
LOVELESS gave a portion of the fraud proceeds to the individuals recruited in connection with
this scheme, keeping the remaining funds withdrawn from the accounts for themselves.

7. It was further part of the scheme and artifice that between on or about
February 17, 2015, and on or about August 12, 2015, GAYNOR, BAKER and LOVELESS
deposited and caused others to deposit approximately 119 fraudulently altered U.S. Postal
Money Orders into bank accounts at Huntington National Bank, U.S. Bank, Citizen’s Bank and

First Merit Bank, with face values totaling approximately $119,000, and subsequently withdrew

bo
| 7

CHASE HATEHONE4DEAY DeeGHBERIAd! oGiles/ 04/3069 8 PaagainfAss1 &

and caused the withdrawal of approximately $59,734 from accounts maintained at said financial
institutions, said funds representing the proceeds of the fraudulent scheme.

8. As aresult of the scheme and artifice executed and attempted to be executed by
GAYNOR, BAKER and LOVELESS, Huntington National Bank, U.S. Bank, Citizen’s Bank
and First Merit Bank suffered actual losses totaling approximately $59,734.

COUNT 1

The Grand Jury charges:

9. The allegations contained in paragraphs | through 8, above, are hereby
incorporated as if specifically re-written herein,

10. Between in or around February 2015, and continuing until in or around August
2015, in the Northern District of Ohio, Eastern Division, and elsewhere, the defendants,
CLINTON GAYNOR, MICHAEL BAKER and ASIA LOVELESS, knowingly executed,
attempted to execute, and knowingly aided and abetted the execution and attempted execution of | |

a scheme and artifice to defraud Huntington National Bank, a federally insured-financial

institution, and to obtain money, funds, credits, assets or other property under the custody and
control of the said institution by means of false and fraudulent pretenses, representations and
promises.

11. In furtherance of the scheme and artifice to defraud Huntington National Bank,
defendants, CLINTON GAYNOR, MICHAEL BAKER and ASIA LOVELESS, and others
acting at their direction did the following:

a. Between on or about February 17, 2015, and on or about February 20,
2015, at various locations within the Northern District of Ohio, Eastern Division,
BAKER and GAYNOR deposited and caused the deposit of three U.S. Postal

Money Orders bearing numbers 22150751073, 22150751084, and 22150750994,
Cést84 H6DEOO0944DSE) DeesHMERIdd! CB E4/ 04/2049 8 Page di nf A2

into Huntington National Bank account xxxxxxx3236, maintained in the name of
A.D. (an individual whose identity is known to the Grand Jury). Each of the U.S.
Postal Money Orders. purchased with $1.00 face values, was fraudulently altered
to reflect a face value of $1,000. Between on or about February 17, 2015 and on
or about February 24, 2015, approximately $3,000 was withdrawn from said
account in the form of ATM cash withdrawals, counter withdrawals, Internet
banking transfers, and retail transactions.

b. Between on or about February 19, 2015, and on or about February 23,
2015, at various locations within the Northern District of Ohio, Eastern Division,
BAKER and GAYNOR deposited and caused the deposit of two U.S, Postal
Money Orders bearing numbers 22150751062 and 22535108910, into Huntington
National Bank account xxxxxxx9550, maintained in the name of Ch. (an
individual whose identity is known to the Grand Jury), Each of the U.S, Postal
Money Orders, purchased with $1.00 face values, was fraudulently altered és
reflect a face value of $1,000. Between on or about February 19, 2015, and on or
about February 24, 2015, approximately $2,000 was withdrawn from said account
in the form of ATM cash withdrawals.

c. Between on or about March 18, 2015, and on or about March 19, 2015, at
various locations within the Northern District of Ohio, Eastern Division, BAKER
and GAYNOR deposited and caused the deposit of nine U.S. Postal Money
Orders bearing numbers 22622167124, 22622167091, 22622167113,
22622167135, 21986525507, 21986525474, 21986525452, 22622167102, and

21986525496, into Huntington National Bank account xxxxxxx1876, maintained
Cést84 H6TEHO0944SE) DeesHMERI dd! CBilEs 04/3449 8 Page eiofA3

in the name A.P. (an individual whose identity is known to the Grand Jury). Each
of the U.S. Postal Money Orders, purchased with $1.00 face values, was
fraudulently altered to reflect a face value of $1,000. Between on or about March
18, 2015, and on or about March 20, 2015, approximately $5,720 was withdrawn
from said account in the form of ATM cash withdrawals and counter withdrawals.
d. On or about April 7, 2015, at various locations within the Northern
District of Ohio, Eastern Division, GAYNOR and BAKER, deposited and caused
the deposit of four U.S. Postal Money Orders bearing numbers 21986530525,
21986530558, 21986530547, and 21986530536 into Huntington National Bank
account Xxxxxxx9518, maintained in the name A.W. (an individual whose
identity is known to the Grand Jury). Each of the U.S. Postal Money Orders,
purchased with $2.00 face values, was fraudulently altered to reflect a face value
of $1,000,

e. Between on or about April 20, 2015, and on or about April 21, 2015, at
various locations within the Northern District of Ohio, Eastern Division, BAKER
and GAYNOR deposited and caused the deposit of nine U.S. Postal Money
Orders bearing numbers 22125969270, 22125969257, 22125969281,
22125969246, 22125969268, 22125969314, 22125969303, 22117444255, and
22125969292, into Huntington National Bank accounts xxxxxxx0923 and
XXXXXXX6079 maintained in the name A.H. (an individual whose identity is

known to the Grand Jury). Each of the U.S, Postal Money Orders, purchased with

$1.00 face values, was fraudulently altered to reflect a face value of $1,000. On
CHASE HTEDN0044ER) DREsHBERIAd! CBileR/ 06/2049 8 Paageinl Asa

or about April 21, 2015, approximately $5,900 was withdrawn from said accounts
in the form of ATM cash withdrawals, counter withdraws, and retail purchases.

f. On or about April 22, 2015. at various locations within the Northern
District of Ohio, Eastern Division, BAKER and GAYNOR deposited and caused
the deposit of two U.S. Postal Money Orders bearing numbers 22622193797 and
22622193808, into Huntington National Bank account xxxxxxx7446 maintained
in the name of B.J. (an individual whose identity is known to the Grand Jury).
Each of the U.S. Postal Money Orders, purchased with $1.00 face values, was
fraudulently altered to reflect a face value of $1,000. On or about April 22, 2015,
$120 was withdrawn from said account in the form of an ATM cash withdrawal.
Q. On or about May 11, 2015, at various locations within the Northern
District of Ohio, Eastern Division, BAKER and GAYNOR deposited and caused
the deposit of four U.S. Postal Money Orders bearing numbers 22117444222,
22117444198, 22117444187, and 22117444233, into Huntington National Bank
bank account xxxxxxx8292, maintained in the name of H.S. (an individual whose
identity is known to the Grand Jury). Each of the U.S. Postal Money Orders,
purchased with $1,00 face values, was fraudulently altered to reflect a face value
of $1,000.

h. On or about May 12, 2015, at various locations within the Northern
District of Ohio, Eastern Division, BAKER and GAYNOR deposited and caused
the deposit of three U.S. Postal Money Orders bearing numbers 22860182935,
22860182946, and 22860182957, into Huntington National Bank account

XXXxXxxx9145, maintained in the name of A.J. (an individual whose identity is
Cést84 H6DEOO0944DSE) DeesHMERIdd! Cbiles/ 04/30449 8 Pagadinf a5

known to the Grand Jury). Each of the U.S. Postal Money Orders, purchased with
$1.00 face values, was fraudulently altered to reflect a face value of $1,000. On
or about May 13, 2015, approximately $400 was withdrawn from said account via
an ATM cash withdrawal.

i. On or about May 15, 2015, at various locations within the Northern
District of Ohio, Eastern Division, GAYNOR, BAKER, and LOVELESS
deposited and caused the deposit of four U.S. Postal Money Orders bearing
numbers 22912158003, 22912158025, 22912158014, and 22912158036, into
Huntington National Bank account Xxxxxxx2325, maintained in the name Q.R.
(an individual whose identity is known to the Grand Jury). Each of the U.S.
Postal Money Orders, purchased with $1.00 face values, was fraudulently altered
to reflect a face value of $1,000. Between on or about May 18, 2015, and on or
about May 20, 2015, approximately $4,000 was withdrawn from said account in
the form of ATM cash withdrawals and retail transactions.

j. Between on or about May 15, 2015, and on or about June 1, 2015, at
various locations within the Northern District of Ohio, Eastern Division,

GAYNOR and BAKER deposited and caused the deposit of nine U.S. Postal
Money Orders bearing numbers 22818226500, 22818226511, 22818226498,
22818226522, 22323039726, 22622193786, 22128092190, 22128092201, and
22128092245 into Huntington National Bank account xxxxxxx0289. maintained
in the name C.A, (an individual whose identity is known to the Grand Jury). Each
of the U.S. Postal Money Orders, purchased with $1.00 an d $2.00 face values,

was fraudulently altered to reflect a face value of $1,000. Between on or about
Césese HALEOO0944SGU DeesHMBEeRIdd! cBE4/ 06/306EI 8 PaaeéipfASe

May 18, 2015, and on or about May 29, 2015, approximately $4,960 was
withdrawn from said account in the form of ATM cash withdrawals and retail
transactions.
k. On or about May 21, 2015, at various locations within the Northern
District of Ohio, Eastern Division, BAKER and GAYNOR deposited and caused
the deposit of four U.S. Postal Money Orders bearing numbers 22128092212,
22128092223, 22128092177, and 22128092188 into Huntington National Bank
account XXxxXXxx9621, maintained in the name of D.H. (an individual whose
identity is known to the Grand Jury), Each of the U.S. Postal Money Orders,
purchased with $1.00 face values, was fraudulently altered to reflect a face value
of $1,000.
I, On or about May 27, 2015, at various locations within the Northern
District of Ohio, Eastern Division, BAKER and GAYNOR deposited and caused
the deposit of three U.S. Postal Money Orders bearing numbers 22860182924,
22818226533, and 22818226544, into Huntington National Bank account
XXXXXXX3715, maintained in the name of T.T. (an individual whose identity is
known to the Grand Jury), Each of the U.S. Postal Money Orders, purchased with
$1.00 face values, was fraudulently altered to reflect a face value of $1,000. On
or about May 28, 2015, approximately $683 was withdrawn from said account in
the form of ATM cash withdrawals.

‘ m. On or about June 4, 2015, at various locations within the Northern District
of Ohio, Eastern Division, BAKER, GAYNOR, and LOVELESS deposited and

caused the deposit of three U.S. Postal Money Orders bearing numbers
Césese HALEOO0944DSRU DeesHBEeRIdd! Bes 06/306EI 8 PaaeeiofA:S7

22346542945, 22346542956, and 22346542934, into Huntington National Bank
account XXXXxxx8605, maintained in the name M.F. (an individual whose identity
is known to the Grand Jury). Each of the U.S. Postal Money Orders, purchased
with $1.00 face values, was fraudulently altered to reflect a face value of $1,000.
Between on or about June 5, 20 15, and on or about June 8, 2015, approximately
$3,000 was withdrawn from said account in the form of ATM cash withdrawals,
counter withdrawals, and retail purchases.

n. On or about June 11, 2015, at various locations within the Northern
District of Ohio, Eastern Division, GAYNOR, BAKER, and LOVELESS
deposited and caused the deposit of four U.S. Postal Money Orders bearing
numbers 22598234515, 22598234482, 22598234493, and 22598234504 into
Huntington National Bank account xxxxxxx5052, maintained in the name B.O.
(an individual whose identity is known to the Grand Jury). Each of the U.S.
Postal Money Orders, purchased with $1.00 face values, was fraudulently altered
to reflect a face value of $1,000. On or about June 12, 2015, approximately
$1,900 was withdrawn from said account in the form of ATM cash withdrawals
and counter withdrawals.

oO. On or about June 15, 2015, at various locations within the Northern
District of Ohio, Eastern Division, BAKER, GAYNOR, and LOVELESS
deposited and caused the deposit of two U.S. Postal Money Orders bearing
numbers 22346542923 and 22464233728, into Huntington National Bank account
XXXXXXX6193, maintained in the name of W.T. (an individual whose identity is

known to the Grand Jury). Each of the U.S. Postal Money Orders, purchased with
CAstSe HETCOOPS4DSHY Dee GHBERI dd! ObEq) 06/30/b9 1Fagagaipi Ass

$1.00 face values, was fraudulently altered to reflect a face value of $1,000. On
or about June 16, 2015, approximately $2,000 was withdrawn from said account
in the form of a counter withdrawal.

p. On or about June 23, 2015, at locations within the Northern District of
Ohio, Eastern Division, GAYNOR, BAKER, and LOVELESS deposited and
caused the deposit of four U.S. Postal Money Orders bearing numbers
22125987358, 22125987360, 22125987382, and 22125987393, into Huntington
National Bank account xxxxxxx3503, maintained in the name J.G. (an individual
whose identity is known to the Grand Jury). Each of the U.S. Postal Money
Orders, purchased with $1.00 face values, was fraudulently altered to reflect a
face value of $1,000. Between on or about June 24, 2015, and on or about June
26, 2015, approximately $4,000 was withdrawn from said account in the form of
ATM cash withdrawals and retail purchases.

q. On or about June 25, 2015, at locations within the Northern District of
Ohio, Eastern Division, GAYNOR, BAKER, and LOVELESS deposited and
caused the deposit of four U.S. Postal Money Orders bearing numbers
22584644796, 22584644728, 22584644785, and 22584644741, into Huntington
National Bank account xxxxxxx6730, maintained in the name A.B. and D.B.
(individuals whose identities are known to the Grand Jury). Each of the U.S.
Postal Money Orders, purchased with $1.00 face values, was fraudulently altered
to reflect a face value of $1,000. Between on or about June 26, 2015, and on or
about June 29, 2015, approximately $4,000 was withdrawn from said account in

the form of ATM cash withdrawals, counter withdrawals, and retail purchases.

10
CAstSE HETCOOPS44DSHU DeeGHBERIdd! ObEq) 06/30/49 1Fagaddipi Aso

f. On or about July 1, 2015, at various locations within the Northern District
of Ohio, Eastern Division, BAKER and GAYNOR deposited and caused the
deposit of four U.S. Postal Money Orders bearing numbers 23040607601,
23040607590, 23040607623, and 23040607634, into Huntington National Bank
account Xxxxxxx7741, maintained in the name of K.T. (an individual whose
identity is known to the Grand Jury). Each of the U.S. Postal Money Orders,
purchased with $1.00 face values, was fraudulently altered to reflect a face value
of $1,000.

Ss. On or about July 31, 2015, at locations within the Northern District of
Ohio, Eastern Division, BAKER, GAYNOR and LOVELESS, deposited and
caused the deposit of four U.S. Postal Money Orders bearing numbers
22925218792, 22925218803, 22925218814, and 22925218825 into Huntington
National Bank account Xxxxxxx5362, maintained in the name C.S. (an individual
whose identity is known to the Grand Jury). Each of the U.S. Postal Money
Orders, purchased with $1.00 face values, was fraudulently altered to reflect a
face value of $1,000. On or about August 3, 2015, approximately $3,898 was
withdrawn from said account in the form of ATM cash withdrawals.

ti: On or about August 3, 2015, at a location within the Northern District of
Ohio, Eastern Division, BAKER, GAYNOR, and LOVELESS deposited and
caused the deposit of four U.S. Postal Money Orders bearing numbers
23082902741, 23082902717, 23082902728, and 23082902730 into Huntington
National Bank account xxxxxxx9375, maintained in the name S.S. (an individual

whose identity is known to the Grand Jury). Each of the U.S. Postal Money
tl

CARSAHETEDODO4DERU DOOGHTBERIdd! obiles) 04/20/49 1P.agedelol #%0

Orders, purchased with $1.00 face values, was fraudulently altered to reflect a
face value of $1,000. On or about August 4, 2015, approximately $500 was
withdrawn from said account via a counter withdrawal.
u. Between on or about August 3, 2015, and on or about August 4, 2015, at
various locations within the Northern District of Ohio, Eastern Division, BAKER
and GAYNOR deposited and caused the deposit of four U.S. Postal Money
Orders bearing numbers 23040614788, 23040614777, 22794915126, and
22794915115 into Huntington National Bank account xxxxxxx0066, maintained
in the name C.B. and D.L.B, (individuals whose identities are known to the Grand
Jury). Each of the U.S. Postal Money Orders, purchased with $1.00 face values,
was fraudulently altered to reflect a face value of $1,000. On or about August 4,
2015, approximately $1,990 from this account was used for various retail
transactions at locations in the Greater Cleveland area.
v. On or about August 12, 2015, at various locations within the Northern
District of Ohio, Eastern Division, BAKER and GAYNOR deposited and caused
the deposit of two U.S. Postal Money Orders bearing numbers 23040614766 and
23040614790, into Huntington National Bank account xxxxxxx8110, maintained
in the name of M.S. (an individual whose identity is known to the Grand Jury).
Each of the U.S. Postal Money Orders, purchased with $1.00 face values, was
fraudulently altered to reflect a face value of $1,000.

12. Asaresult of this scheme and artifice, Huntington National Bank suffered actual

losses of approximately $48,071.

All in violation of Title 18, United States Code. Sections 1344 and 2,
CAstSe HETCOOPS4DSHY Dee gHBERIdd! Obes) 06/30/29 1FageadeipiAs1

COUNT 2
The Grand Jury further charges:
13. The allegations contained in paragraphs | through 8, above, are hereby

incorporated as if specifically re-written herein,

14. ° Between in or around February 2015, and continuing until in or around August
2015, in the Northern District of Ohio, Eastern Division, and elsewhere, the defendants,
CLINTON GAYNOR, MICHAEL BAKER and ASIA LOVELESS, knowingly executed,
attempted to execute, and knowingly aided and abetted the execution and attempted execution of
a scheme and artifice to defraud U.S. Bank, a federally insured-financial institution, and to obtain
money. funds, credits, assets or other property under the custody and control of the said
institution by means of false and fraudulent pretenses, representations and promises.

15, In furtherance of the scheme and artifice to defraud U.S. Bank, defendants,
CLINTON GAYNOR, MICHAEL BAKER and ASIA LOVELESS, or others acting at their
direction did the following:

a. On or about February 23, 2015, at various locations within the Northern
District of Ohio, Eastern Division, GAYNOR and BAKER deposited and caused
the deposit of three U.S. Postal Money Orders bearing numbers 22535108908,
22535108932, and 22535108921 into U.S. Bank account xxxxxxx6983,
maintained in the name M.J. (an individual whose identity is known to the Grand
Jury). Each of the U.S. Postal Money Orders, purchased with $1.00 face values,
was fraudulently altered to reflect a face value of $1,000. Between on or about
February 23, 2015, and on or about February 24, 2015, approximately $2,880 was
withdrawn from said account in the form of ATM cash withdrawals, counter

withdrawals, and retail purchases.

13
Césese HELEOO0O4-DSHY DeesHBERIddl Biles 06/92/49 1Pagagdipiass2
b. On or about February 25, 2015, at various locations within the Northern
District of Ohio, Eastern Division, GAYNOR deposited and caused the deposit of
three U.S. Postal Money Orders bearing numbers 22536907828, 22536907817,
and 22536907830 into U.S, Bank account xxxxxxx6986, maintained in the name
D.B. (an individual whose identity is known to the Grand Jury). Each of the U.S.
Postal Money Orders, purchased with $1.00 face values, was fraudulently altered
to reflect a face value of $1,000. Between on or about February 25, 2015, and on
or about February 26, 2015, approximately $2,820 was withdrawn from said
account in the form of ATM cash withdrawals and counter withdrawals.
Cs On or about April 21, 2015, at various locations within the Northern
District of Ohio, Eastern Division, BAKER and GAYNOR deposited and caused
the deposit of four U.S. Postal Money Orders bearing numbers 22860177401,
22860177412, 22860177388, and 22117444211 into U.S. Bank account
XXXXXXX 1411, maintained in the name C.S. (an individual whose identity is
known to the Grand Jury). Each of the U.S. Postal Money Orders, purchased with
$1.00 face values, was fraudulently altered to reflect a face value of $1,000.
d. On or about May 29, 2015, at various locations within the Northern
District of Ohio, Eastern Division, BAKER, GAYNOR, and LOVELESS
deposited and caused the deposit of three U.S. Postal Money Orders bearing
numbers 22781229737, 22781229726, and 22781229715 into U.S. Bank account
XXXXXXX0402, maintained in the name X.L. (an individual whose identity is
known to the Grand Jury). Each of the U.S. Postal Money Orders, purchased with

$1.00 face values, was fraudulently altered to reflect a face value of $1,000. On

14
or about June 1, 2015, approximately $2,963 was withdrawn from said account in
the form of a counter withdrawal and retail purchases.

e. On or about June 12, 2015, at various locations within the Northern
District of Ohio, Eastern Division, BAKER and GAYNOR deposited and caused
the deposit of three U.S. Postal Money Orders bearing numbers 22464233695,
22464233706, and 22464233717, into U.S. Bank account xxxxxxx0100,
maintained in the name of T.R. (an individual whose identity is known to the
Grand Jury). Each of the U.S. Postal Money Orders, purchased with $1.00 face
values, was fraudulently altered to reflect a face value of $1,000.

f. On or about August 7, 2015, at various locations within the Northern
District of Ohio, Eastern Division, GAYNOR and BAKER deposited and caused
the deposit of three U.S. Postal Money Orders bearing numbers 22807641982,

22807642015, and 22807642026 into U.S. Bank account xxxxxxx1297,

maintained in the name A.H. (an individual whose identity is known to the Grand
Jury). Each of the U.S. Postal Money Orders, purchased with $1.00 face values,
was fraudulently altered to reflect a face value of $1,000.

16. Asa result of this scheme and artifice, U.S. Bank suffered actual losses of

approximately $8,663,
All in violation of Title 18, United States Code,.Sections 1344 and 2.
COUNT 3
The Grand Jury further charges:
17. The allegations contained in paragraphs | through 8, above, are hereby

incorporated as if specifically re-written herein.
CAseSE HETCOONS44DEHU DEE GHBERI dd! Obes) 06/30/29 1Fageadéipi a4

18, Between in or around March 2015, and continuing until in or around April 2015,
in the Northern District of Ohio, Eastern Division, and elsewhere, the defendants, CLINTON
GAYNOR and MICHAEL BAKER, knowingly executed, attempted to execute, and knowingly
aided and abetted the execution and attempted execution of a scheme and artifice to defraud
Citizen’s Bank, a federally insured-financial institution, and to obtain money, funds, credits,
assets or other property under the custody and control of the said institution by means of false ~
and fraudulent pretenses, representations and promises.

19, In furtherance of the scheme and artifice to defraud Citizen's Bank, defendants,
CLINTON GAYNOR and MICHAEL BAKER, and others acting at their direction, did the
following:

a. Between on or about March 26, 2015, and on or about April 2, 2015, at
various locations within the Northern District of Ohio, Eastern Division,

GAYNOR and BAKER deposited and caused the deposit of six U.S. Postal
Money Orders bearing numbers 22622167078, 22622167080. 22622167067,
22459031831, 22459031820, and 22459031842 into Citizen’s Bank account
XXXXXXX$904, maintained in the name M.J. (an individual whose identity is
known to the Grand Jury). Each of the U.S. Postal Money Orders, purchased with
$1.00 face values, was fraudulently altered to reflect a face value of $1,000. On
or about March 27, 2015, approximately $3,000 was withdrawn from said account
in the form of one or more counter withdrawals.

20. As a result of this scheme and artifice, Citizen’s Bank suffered actual losses of
approximately $3,000.

All in violation of Title 18, United States Code, Sections 1344 and 2.

16
CAstSE HETCOONS44DSEHY DeegHBERH dd! ObEq) 06/39/29 1Fageaddipi Ass

COUNT 4

The Grand Jury further charges:

21. The allegations contained in paragraphs | through 8, above, are hereby
incorporated as if specifically re-written herein.

22. In or around February 2015, in the Northern District of Ohio, Eastern Division,
and elsewhere, the defendants, CLINTON GAYNOR, and MICHAEL BAKER, knowingly
executed, attempted to execute, and knowingly aided and abetted the execution and attempted
execution of a scheme and artifice to defraud First Merit Bank, a federally insured-financial
institution, and to obtain money, funds, credits, assets or other property under the custody and
control of the said institution by means of false and fraudulent pretenses, representations and
promises.

23. In furtherance of the scheme and artifice to defraud First Merit Bank, defendants,
CLINTON GAYNOR and MICHAEL BAKER, and others acting at their direction did the
following:

a. On or about February 10, 2015, BAKER and GAYNOR recruited D.R. (an
individual whose identity is known to the Grand Jury) to open an account at First
Merit Bank for the purpose of depositing fraudulently altered U.S. Postal Money
Orders. BAKER and GAYNOR provided D.R. with $100 in cash which D.R.
used for the opening deposit into account xxxxxxxx8807., 7

b. On or about February 26, 2015, at various locations within the Northern District
of Ohio, Eastern Division, BAKER and GAYNOR deposited and caused the
deposit of three U.S, Postal Money Orders bearing numbers 22536907841,

22535108954, and 22535108987 into First Merit Bank bank account

XXXXXXX8807, maintained in the name D.R. Each of the U.S. Postal Money

17
Cases HEL COO2944DEGN DeeGHBERIddl ob Ea) 06/30) b9 1F.apagéipl Ase

Orders, purchased with $1.00 face values, was fraudulently altered to reflect a
face value of $1,000.
24. As aresult of this scheme and artifice, the intended loss to First Merit Bank was
approximately $3,000.

All in violation of Title 18, United States Code, Sections 1344 and 2.

A TRUE BILL,

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

18
